PER CURIAM.
Upon due consideration of the briefs of the parties and the record herein we are of the opinion that appellant’s motion to vacate pursuant to Rule 3.850 contains legally sufficient allegations which, if true, would entitle petitioner to relief. Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971). Furthermore, inasmuch as the record does not conclusively demonstrate that such allegations are not true an evidentiary hearing is required. McClendon v. Wainwright, 280 So.2d 703 (Fla. 4th DCA 1973).
REVERSED AND REMANDED to the trial court for further proceedings.
MAGER, Ci J., and CROSS and ALDERMAN, JJ., concur.